Title: From John Adams to John Jay, 20 December 1790
From: Adams, John
To: Jay, John



Dear Sir
Philadelphia Decr 20. 1790

Permit me in this severe Season, to Salute your fireside, and congratulate you on your return from the Northern Circuit.
As the time approaches when We are to expect the Pleasure of Seeing you at the Supream Court in Philadelphia, you will give me leave to Solicit the Honour and the Pleasure of your Company and that of Mrs Jay, and whoever else of the Family who may accompany you, at Bush Hill, during the time you may have occasion to Stay at Philadelphia.
This Satisfaction I have here requested as a favour, in hopes that there will be no Hesitation or Delicacy, to prevent you from readily granting it: but if I should be mistaken in this hope I shall certainly demand it as a right: because the Rights of Hospitality are not only Sacred but reciprocal.
As you are a Roman, the Jus Hospitii will not be disputed by you: and as I wish that I was one, I shall respect it and claim it.—We have an handsome and convenient Room and Chamber, and a decent Bed at your Service; and instead of the Smallest Inconvenience to Us, you will confer a real Obligation, on Mrs Adams who joins with me in the request, to your self and Mrs Jay, and on your assured Friend and / humble servant

John Adams